Citation Nr: 0119602	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  99-18 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right leg 
condition, and if the claim is reopened, whether service 
connection is warranted.

2.  Entitlement to a compensable disability rating for 
service-connected residuals of excision of a sebaceous cyst 
of the left calf.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1998 RO rating decision which found 
that new and material evidence had not been submitted to 
reopen a claim for service connection for a right leg 
condition, and which denied a compensable rating for 
service-connected residuals of excision of a sebaceous cyst 
of the left calf.  The veteran testified at a Board hearing 
in February 2001.


FINDINGS OF FACT

1.  The RO denied service connection for a right leg 
condition in a May 1981 decision, and in a July 1984 decision 
the RO denied an application to reopen the claim.  Evidence 
submitted since the July 1984 RO decision includes some 
evidence which is neither cumulative nor redundant, and which 
is so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for a right leg condition.

2.  Based on all the evidence, the veteran currently has a 
scar on the right calf which is a residual of a skin lesion 
excised from the right calf in service.

3.  Service-connected residuals of excision of a sebaceous 
cyst of the left calf are manifested by no disability 
whatsoever; the veteran denies that an excision was ever 
performed on the left leg.


CONCLUSIONS OF LAW

1.  Evidence received since the final July 1984 RO decision 
is new and material, and the claim for service connection for 
a right leg condition is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156 (2000).

2.  Residuals of an excision of a skin lesion from the right 
calf were incurred in service.  38 U.S.C.A. § 1110 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.303 (2000).

3.  The criteria for a compensable rating for 
service-connected residuals of excision of a sebaceous cyst 
of the left leg have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.118, Diagnostic Code 7819 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran served on active duty from December 1965 to 
November 1967.

Service medical records reflect that the veteran was seen in 
June 1967 for probable infected sebaceous cyst of a leg which 
had been tender for six months.  The treatment plan was hot 
soaks followed by removal.  The examiner did not specify in 
the June 1967 notation whether the cyst was on the right leg 
or the left leg.  Another notation, dated July 6, 1967, 
reflects that the lesion had been removed from leg and sent 
for tissue diagnosis.  The examiner did not specify whether 
the cyst had been removed from the right leg or the left leg.  
Additional notations show that half of the stitches were 
removed on July 13, 1967, and the remaining sutures were 
removed on July 18, 1967.

The July 7, 1967, Pathological Report pertaining to the 
lesion removed from the leg is also of record.  The specimen 
submitted for biopsy was noted to be a chronic inflammatory 
lesion of the left calf and the brief clinical history was 
lesion of left calf, present six months, not responsive to 
any therapy.  The diagnosis on the pathological report was 
skin biopsy showing epithelial hyperplasia and non-specific 
chronic inflammation.  The doctor commented that the lesion 
most likely was due to some irritant.  He stated that, in 
many respects, it resembled a simple callus.  He noted that 
no specific inflammatory etiology was suggested and that the 
lesion was not a tumor or keratosis.

There were no further complaints or findings pertaining to 
the lesion removed in service including on the separation 
examination report dated in September 1967.

In January 1981, the RO received the veteran's original claim 
for service connection for a "right leg operation" which he 
stated was performed in 1966 or 1967.  He did not claim 
service connection for any disability pertaining to the left 
leg.

In a May 1981 rating decision, the RO denied service 
connection for residuals of a right leg operation.  However, 
upon review of the service medical records, the RO granted 
service connection for residualss of excision of a sebaceous 
cyst of the left calf, and assigned a noncompensable 
evaluation for that disability.

In April 1982, the RO received a notice of disagreement with 
the May 1981 rating decision.  The veteran disagreed with 
both the assignment of a noncompensable rating for the 
residuals of the left calf cyst and with the denial of 
service connection for a right leg operation.  With regard to 
the left leg cyst, he stated that he felt that the weakness 
and numbness he felt in the leg was the result of the cyst.  
The RO issued a statement of the case, but the veteran did 
not complete his appeal to the Board by filing a substantive 
appeal.

In February 1984, the RO received a claim for an increased 
rating for a left lower leg condition.  The RO obtained VA 
outpatient treatment records in conjunction with this claim 
which showed that the veteran was seen in November 1983 with 
complaints of pain and weakness in the right leg.  An 
examiner noted that the veteran was service-connected for a 
scar of the left leg according to his records but that the 
right leg had the scar.

The RO denied the claim for an increased rating for the left 
leg disorder in April 1984.  The veteran submitted a notice 
of disagreement in May 1984, stating that the cyst removed in 
service was removed from his right leg, not his left leg, and 
that he continued to have problems with the right leg.  He 
stated that the scar from the surgery was on his right leg.

VA outpatient records showed that the veteran was seen in 
June 1984 for complaints of pain in the right leg.

In July 1984, the RO denied an application to reopen a claim 
for service connection for a right leg condition on the basis 
that no new and material evidence had been submitted.

In October 1988, the RO received a claim for an increased 
rating for a service-connected "right" leg condition.  The 
RO obtained VA outpatient treatment records in connection 
with this claim.  There were no complaints or findings 
relevant to either a right or left leg disorder among these 
treatment records.  

In a January 1989 rating decision, the RO denied an increased 
rating for the service-connected left leg disorder.  In 
February 1989, the RO received a statement from the veteran 
asserting that he had surgery in service on his right leg, 
not his left leg, and that his right leg condition was 
getting worse and therefore he felt his noncompensable rating 
should be increased.  In a March 1989 letter, the RO replied 
that VA outpatient treatment record did not show any 
complaints or findings regarding the postoperative excision 
of a sebaceous cyst of the left calf.  The RO stated that, if 
the veteran felt that his condition had worsened, he should 
submit current medical evidence showing treatment and 
describing the problems that the disability gave him.

In July 1998, the RO received a letter from the veteran 
requesting a compensable rating for his service-connected leg 
condition.  He added that he was operated on in 1966 for a 
right leg problem and that now his leg was worse.  In an 
August 1998 letter, the RO informed the veteran that he 
currently had a noncompensable rating for residuals of an 
excision of a sebaceous cyst of the left calf, and asked the 
veteran to inform the RO if he wanted that condition to be 
considered for an increase.  The RO also informed the veteran 
that a claim for service connection for a right leg operation 
had previously been denied and that, in order for the RO to 
reconsider this issue, the veteran must submit new and 
material evidence to reopen the claim.  The RO explained to 
him what was meant by the term "new and material evidence".

A September 1998 VA dermatological examination report is of 
record on which the examiner noted a 1 by 2.5 cm. scar on the 
right calf and a 0.5 by 2.0 cm. scar on the left lateral leg 
near the external malleolus.  The diagnosis was well-healed 
scars of both legs.  The examination report noted that 
photographs were taken.

Photographs of the veteran's lower legs are of record.  
Clearly visible is a scar on the posterior calf of the right 
leg.  The smaller scar, identified by the September 1998 VA 
examiner as on the left lateral leg near the external 
malleolus, is less clearly visible than the scar of the 
posterior calf of the right leg.

In an October 1998 rating decision, the RO found that no new 
and material evidence had been submitted to reopen the claim 
for service connection for residuals of excision of a 
sebaceous cyst of the right leg, and denied a compensable 
rating for service-connected residuals of excision of a 
sebaceous cyst of the left leg.  The veteran appealed this 
decision to the Board.

In an August 1998 VA outpatient report, the examiner noted 
the veteran's history of having had a benign tumor removed 
from is right leg in service in the 1960s and of having 
slowly progressive right lower extremity motor deficit 
especially after prolonged use.  There was no sensory 
deficit.  The examiner noted that the examination was within 
normal limits and that she told the veteran that after 
surgery he will probably have some motor deficit over time.

In a May 1999 VA outpatient record, the same examiner who saw 
the veteran in August 1998 noted that he returned to the 
clinic to ask the examiner to document that a benign tumor 
removal in 1966 was on right not left.  The examiner noted 
that the examination was normal and that there was no scar on 
the left and a small 1 cm. scar on the right posterior lower 
calf.

In a statement dated February 2000 from a private doctor of 
Pratt Medical Center, the doctor indicated that the veteran 
reportedly had right leg pain for 10 years which was 
gradually getting worse.  The doctor reported that he or she 
had reviewed information from the veteran's military medical 
file and stated that the veteran's current symptoms were 
consistent with an inflammatory process which was seen at the 
time of surgery while in service and that this was the cause 
of his current condition.

At a hearing before a Board member in February 2001, the 
veteran testified that it was his right leg that was operated 
on in service, and not his left leg, and that he has never 
had any problem with his left leg at all during his entire 
life.

Analysis.

The file shows that through discussions in the rating 
decision, the statement of the case, and the supplemental 
statement of the case, the RO has notified the veteran of the 
evidence needed to substantiate his claims.  Medical records 
have been obtained, and the veteran has not identified 
additional medical records to support his claims; he has been 
provided with a VA examination; and he has had a personal 
hearing on appeal.  The Board is satisfied that all relevant 
evidence has been properly developed and no further 
assistance is required to comply with the duty to assist.  
Veterans Claims Assistance Act of 2000, Pub.L. No. 106-475, 
114 Stat. 2096 (2000). 

Application to reopen the claim for service connection for a 
right leg condition

Service connection may be established for a disability due to 
disease or injury which was incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

A claim for service connection for a right leg disorder was 
denied in an unappealed May 1981 RO decision.  In an 
unappealed July 1984 decision, the RO denied service 
connection for a right leg condition on the basis that no new 
and material evidence had been submitted to reopen the claim.  
The question now presented is whether new and material 
evidence has been submitted since the July 1984 RO decision 
as would permit reopening of the claim for service 
connection.  If the service connection claim is reopened, it 
will be considered based on all the evidence of record.  
38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet.App. 273 
(1996); Manio v. Derwinski, 1 Vet.App. 140 (1991).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Evidence submitted since the July 1984 rating decision 
consists of the veteran's own statements that he had surgery 
on his right leg, not on his left leg, for removal of a cyst 
during service; examination reports depicting a scar on the 
right calf and one examination report depicting a scar near 
the left malleolus as well as a scar on the right calf; and 
color photographs showing a scar on the posterior calf of the 
right leg.  Except for the veteran's own statements, which 
are redundant of statements he made before the RO in July 
1984, the evidence submitted is new and material because it 
was not previously submitted to agency decisionmakers; it is 
neither cumulative nor redundant; it bears directly and 
substantially upon the specific matter under consideration; 
and, in connection with evidence previously assembled, it is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  
Accordingly, the Board concludes that the claim for service 
connection for a right leg disability is reopened.  

With regard to the merits of the claim for service 
connection, the Board notes that there is one item in the 
service medical records, i.e., the Pathology Report, that 
reflects that the skin lesion removed from the veteran's calf 
was removed from the "left" calf, although other pertinent 
service records do not specify which leg was involved.  The 
veteran originally claimed service connection for a "right" 
leg operation in 1981 and has claimed over the years that it 
was his "right" leg from which the lesion was removed in 
service.  

The July 1967 Pathology Report is more probative in one 
respect because it is a document written contemporaneous to 
the surgery whereas the veteran's statements reflect his 
recollection of events that took place several years earlier.  
Nevertheless, the Board finds that the veteran's lay 
statement that the surgery was performed on the right calf, 
rather than the left, may be assigned some probative weight.  
Only one document in service noted that the lesion was on the 
left calf (several other notations did not specify which leg 
was involved), and it is more likely that one report might 
contain an error in designating left or right than it would 
be that several different examiners would all make the same 
mistake.  The evidence submitted by the veteran to reopen his 
claim, including the color photographs, clearly show the 
presence of a scar on the posterior right calf, and this 
evidence lends credence the veteran's lay statements that it 
was his right calf that was operated on in service.

Although the September 1998 VA examiner identified a small 
scar on the left lateral leg near the external malleolus, 
this refers to a region of bony prominence down by the ankle 
joint, whereas the service medical records depicted the site 
of lesion as being on the calf of the leg.  Stedman's Medical 
Dictionary 1057 (26th ed. 1995).  The "calf", as that term 
is generally used, refers to the "fleshy, muscular back part 
of the human leg between the knee and ankle," precisely 
where the scar is on the right leg which the veteran claims 
is the site of the 1967 surgery.  Webster's II New College 
Dictionary 156 (1995).  No examination report of record 
depicts a scar on the left calf and none is visible on the 
color photographs of the veteran's legs.

For these reasons, the Board concludes that there is an 
approximate balance of positive and negative evidence 
relevant to the material issue in the case, i.e., whether the 
lesion removed in service was actually removed from the right 
calf.  In accordance with the law, the Board resolves the 
benefit of the doubt in favor of the veteran.  Veterans 
Claims Assistance Act of 2000 (VCAA), Public L. No. 106-475, 
§ 4, 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C.A. § 5107(b)).  The Board finds that the veteran 
currently has a scar on the right calf which is a residual of 
a skin lesion excised from the right calf in service.  This 
right leg condition was incurred in service, and service 
connection is warranted. 

Compensable rating for a service-connected left leg 
condition.

Service connection has been in effect for residuals of 
excision of a sebaceous cyst of the left calf for well over 
10 years, and thus service connection for such condition is 
protected from severance.  38 C.F.R. § 3.957.  

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Benign new growths of the skin may be rated as eczema.  
38 C.F.R. § 4.118, Code 7819.  Eczema is rated 0 percent when 
there is slight, if any, exfoliation, exudation or itching, 
if on a nonexposed surface or small area; it is rated 10 
percent when there exfoliation, exudation, or itching, if 
involving an exposed surface or extensive area.  38 C.F.R. 
§ 4.118, Code 7806.  Superficial scars which are poorly 
nourished with repeated ulceration are rated 10 percent.  
38 C.F.R. § 4.118, Code 7803.  Superficial scars which are 
tender and painful on objective demonstration are rated 10 
percent.  38 C.F.R. § 4.118, Code 7804.  When the 
requirements for a compensable rating of a diagnostic code 
are not shown, a 0 percent rating is assigned.  38 C.F.R. 
§ 4.31.

The veteran has denied that an excision was ever performed on 
the left leg and has testified that he has never had any 
problem with his left leg at all during his entire life.  The 
medical evidence shows no symptomatic residuals of excision 
of a sebaceous cyst of the left calf.  The requirements for a 
compensable rating under any diagnostic code are not met.  

The preponderance of the evidence is against the claim for a 
compensable rating for service-connected residuals of 
excision of a sebaceous cyst of the left calf.  Thus the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

The claim for service connection for residuals of an excision 
of a skin lesion of the right calf is reopened, and service 
connection for this condition is granted.

A compensable disability rating for service-connected 
residuals of excision of a sebaceous cyst of the left leg is 
denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



 

